DETAILED ACTION
Status of Claims
The amendment filed 06/08/2021 has been entered. Claims 16-24 and 26-30 remain pending.
 Applicant’s arguments, see Remarks, filed, with respect to the rejection(s) of claim(s) 16-24 and 26-30 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chae et al. (Adv. Funct. Mater. 2014, 24, 3036–3042).

Response to Amendment
The declaration under 37 CFR 1.132 filed 06/08/2021, the declaration is sufficient to overcome the rejection of claims 16-24 and 26-30 based upon Cheng in view of Zhong, Cheng in view of Nitta, and Mao in view of Zhong. 
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 21, 26, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al. (Adv. Funct. Mater. 2014, 24, 3036–3042).
Regarding claims 16, 17, 21, 26, 27, 29, and 30, Chae discloses a high-energy Li-Ion battery using silicon-based anode and a nano-structured layered composite cathode comprising:
Li(Ni0.75Co0.1Mn0.15)O2
a Si/C nanocomposite (silicon-based domains in a matrix material) (abstract; Scheme 1; Fig. 2).
Chae further states every single Si nanoparticle is embedded in R-F carbon to form a Si/C composite (p. 3037; 2nd col., description of Fig. 2); therefore, reads on the percentage of “free silicon-domains” is lower than or equal to 4 wt.%.
Regarding claim 18, instant claim is regarded as a product by process. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In this case, Chae teaches carbon (Fig. 2) and further made by thermal decomposition (Section 4.1).
Regarding claim 19, Chae discloses Si nanoparticles (50 nm, KCC Corp. Ltd., Korea) (Section 4.1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-23, 26, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2017/0283265) in view of Zhong et al. (Electrochimica Acta 212 (2016) 343–351) and Chae et al. (Adv. Funct. Mater. 2014, 24, 3036–3042).
Regarding claims 16, 17, 26, 27, 29, and 30, Cheng teaches a carbon anode material for a lithium ion battery comprising:
a cathode (para 0043); and 
an anode (para 0027).
The anode material 4 includes carbon material 1 and fine active particles 2 embedded in the cell of the carbon material and confined with amorphous carbon 3 that covers the carbon material (Fig. 2; para 0027). The fine active particles may be nano silicon (para 0029; para 0051). Being fully embedded in the cell of the carbon material, the percentage of “free silicon-domains” is lower than or equal to 4 wt.%. 
Cheng does not teach a nickel rich lithium-mixed metal oxide.
Zhong, directed to a positive electrode active material, teaches LiNi0.8CoxMn0.2-xO2, x = 0, 0.05, 0.1, 0.15 (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a nickel rich positive electrode material being a promising positive electrode material for high energy density LIBs due to its high potential capacity (Introduction) and in view of Chae. Chae expressly teaches the combination of a nickel-rich lithium metal oxide with a Si/C anode wherein the combination is an attractive candidate for energy storage applications demanding a high energy density and long cycle life (abstract).
Regarding claim 18, instant claim is regarded as a product by process. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process 1 (Fig. 2).
Regarding claim 19, Cheng teaches silicon with an average diameter of 20 nm (para 0051).
Regarding claims 20-22, Cheng teaches silicon (para 0051), interpreted as not having oxygen or other elements.
Regarding claim 23, Cheng teaches the obtained anode materials with an average particle size of 20 µm (para 0051).
Claims 16-23, 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2017/0283265) in view of Nitta et al. (Materials Today 18(5), 2015) and Chae et al. (Adv. Funct. Mater. 2014, 24, 3036–3042).
Regarding claims 16, 17, 26, and 28-30, Cheng teaches a carbon anode material for a lithium ion battery comprising:
a cathode (para 0043); and 
an anode (para 0027).
The anode material 4 includes carbon material 1 and fine active particles 2 embedded in the cell of the carbon material and confined with amorphous carbon 3 that covers the carbon material (Fig. 2; para 0027). The fine active particles may be nano silicon (para 0029; para 0051). Being fully embedded in the cell of the carbon material, the percentage of “free silicon-domains” is lower than or equal to 4 wt.%. 
Cheng does not teach a nickel rich lithium-mixed metal oxide.
0.8Co0.15Al0.05O2 (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a nickel rich positive electrode material already commercialized and having relatively high specific capacity and volumetric capacity (Table 1) and in view of Chae. Chae expressly teaches the combination of a nickel-rich lithium metal oxide with a Si/C anode wherein the combination is an attractive candidate for energy storage applications demanding a high energy density and long cycle life (abstract).
Regarding claim 18, instant claim is regarded as a product by process. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In this case, Cheng teaches carbon material 1 (Fig. 2).
Regarding claim 19, Cheng teaches silicon with an average diameter of 20 nm (para 0051).
Regarding claims 20-22, Cheng teaches silicon (para 0051), interpreted as not having oxygen or other elements.
Regarding claim 23.
Claims 16-24, 26, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2005/0136330) in view of Zhong et al. (Electrochimica Acta 212 (2016) 343–351) and Chae et al. (Adv. Funct. Mater. 2014, 24, 3036–3042).
Regarding claims 16, 26, 27, 29, and 30, Mao teaches a carbon-coated silicon particle powder as anode material for a lithium battery comprising:
a positive electrode (para 0064); and 
an anode (para 0054).
The anode material includes a composite particle including silicon in matrix material (Example 1). Being embedded in the cell of the carbon material, the percentage of “free silicon-domains” is lower than or equal to 4 wt.%. 
Mao does not teach a nickel rich lithium-mixed metal oxide.
Zhong, directed to a positive electrode active material, teaches LiNi0.8CoxMn0.2-xO2, x = 0, 0.05, 0.1, 0.15 (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a nickel rich positive electrode material being a promising positive electrode material for high energy density LIBs due to its high potential capacity (Introduction) and in view of Chae. Chae expressly teaches the combination of a nickel-rich lithium metal oxide with a Si/C anode wherein the combination is an attractive candidate for energy storage applications demanding a high energy density and long cycle life (abstract).
Regarding claims 17 and 18, Mao teaches the “matrix” is carbon derived from pitch (para 0059).
Regarding claim 19, Mao teaches silicon with an average diameter of 30 nm to 20 µm (para 0025), which overlaps Applicant’s claimed range of 200 nm or less. It would have been prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claims 20-22, Mao teaches silicon is 97-98 wt.% pure (para 0025); therefore contain less than 3 wt% oxygen and are silicon-based.
Regarding claim 23, Mao teaches the obtained anode materials with an average particle size of 1-30 µm (para 0024, Fig. 3). See MPEP 2144.05.
Regarding claim 24, Mao further teaches graphite not embedded in the matrix material (Fig. 1; Example 2).
Claims 16-24, 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2005/0136330) in view of Nitta et al. (Materials Today 18(5), 2015) and Chae et al. (Adv. Funct. Mater. 2014, 24, 3036–3042).
Regarding claims 16, 26, and 28-30, Mao teaches a carbon-coated silicon particle powder as anode material for a lithium battery comprising:
a positive electrode (para 0064); and 
an anode (para 0054).
The anode material includes a composite particle including silicon in matrix material (Example 1). Being embedded in the cell of the carbon material, the percentage of “free silicon-domains” is lower than or equal to 4 wt.%. 

Nitta, directed to a positive electrode active material, teaches LiNi0.8Co0.15Al0.05O2 (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a nickel rich positive electrode material already commercialized and having relatively high specific capacity and volumetric capacity (Table 1) and in view of Chae. Chae expressly teaches the combination of a nickel-rich lithium metal oxide with a Si/C anode wherein the combination is an attractive candidate for energy storage applications demanding a high energy density and long cycle life (abstract).
Regarding claims 17 and 18, Mao teaches the “matrix” is carbon derived from pitch (para 0059).
Regarding claim 19, Mao teaches silicon with an average diameter of 30 nm to 20 µm (para 0025), which overlaps Applicant’s claimed range of 200 nm or less. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited particle size because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claims 20-22, Mao teaches silicon is 97-98 wt.% pure (para 0025); therefore contain less than 3 wt% oxygen and are silicon-based.
Regarding claim 23, Mao teaches the obtained anode materials with an average particle size of 1-30 µm (para 0024, Fig. 3). See MPEP 2144.05.
Regarding claim 24, Mao further teaches graphite not embedded in the matrix material (Fig. 1; Example 2).

Response to Arguments
Applicant argues there is no reason provided in Cheng or Mao to pick and choose the materials of Zhong or Nitta to use as the cathode materials in combination with the anode materials of Cheng and Mao, or vice versa. While examiner disagrees because motivation was provided as to why one would select a nickel-rich lithium metal oxide, Chae has been provided to directly refute this point. Chae is one of ordinary skill in the art and purposefully combines a nickel-rich lithium metal oxide with a Si/C composite, where the percentage of free silicon-based domains is lower than or equal to 4 weight% of the total amount of Si in metallic or oxidized state in the composite particles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723